Case 19-03014   Doc 1-3   Filed 08/29/19   Entered 08/29/19 11:24:07   Page 1 of 4




                              
                              
                              
                              
                              
                          (;+,%,7&
Case 19-03014   Doc 1-3   Filed 08/29/19   Entered 08/29/19 11:24:07   Page 2 of 4
Case 19-03014   Doc 1-3   Filed 08/29/19   Entered 08/29/19 11:24:07   Page 3 of 4
Case 19-03014   Doc 1-3   Filed 08/29/19   Entered 08/29/19 11:24:07   Page 4 of 4
